 
Exhibit 10.2
 

STATUSED REVOLVING CREDIT SUPPLEMENT
 

THIS SUPPLEMENT to the Master Loan Agreement dated May 3, 2010 (the “MLA”), is
entered into as of May 3, 2010 between CoBANK, ACB (“CoBank”) and SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and amends and
restates the Supplement dated September 16, 2009 and numbered RIB051S01J.


SECTION 1. The Revolving Credit Facility. On the MLA and this Supplement, CoBank
agrees to make loans to the below in an aggregate principal amount not to
exceed, at any $30,000,000.00 (the “Commitment”), or the “Borrowing Base” (as
Base Report attached hereto as Exhibit A). Within the limits of borrow, repay
and reborrow.


SECTION 2. Purpose. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.


SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including July 1, 2011, or such later date as CoBank may, in its sole
discretion, authorize in writing.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A)     One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on “Eurocurrency Liabilities” [as
hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 3.35% above the rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall he applicable to all balances
subject to this option. Information about the then-current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which CoBank is open for business and banks are open for
business in New York, New York; (2) “Eurocurrency Liabilities” shall have the
meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.


(B)     Quoted Rate. At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company’s local
time. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.

 
 

--------------------------------------------------------------------------------

 
 
SECTION 5. Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment. In addition
to the above, the Company promises to pay interest on the unpaid principal
balance of the loans at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6. Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request. Until receipt of such a request, the Company agrees to
furnish a Borrowing Base Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
report is being furnished. However, if no balance is outstanding hereunder on
the last day of such month, then no Report need he furnished. Regardless of the
frequency of the reporting, if at any time, the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify
CoBank and repay so much of the loans as is necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.


SECTION 7. Letters of’ Credit. If agreeable to CoBank in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after CoBank’s receipt of a duly
completed and executed copy of CoBank’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter of credit must be in form and content acceptable to CoBank and must
expire no later than the maturity date of the Commitment. Notwithstanding the
forgoing or any other provision hereof, the maximum amount capable of being
drawn under each letter of credit must be statused against the Borrowing Base in
the same manner as if it were a loan, and in the event that (after repaying all
loans) the maximum amount capable of being drawn under the letters of credit
exceeds the Borrowing Base, then the Company shall immediately notify CoBank and
pay to CoBank (to be held as cash collateral) an amount equal to such excess.


SECTION 8. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, shall be secured as provided in the Security Section of
the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.


SECTION 9. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.25% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment. For purposes of calculating the commitment
fee only, the “Commitment” shall mean the dollar amount specified in Section 1
hereof, irrespective of the Borrowing Base.

 
2

--------------------------------------------------------------------------------

 
 

SECTION 10. Collateral Inspections. In consideration of the loans made
hereunder, the Company will permit CoBank or its representatives, agents or
independent contractors, during normal business hours or at such other times as
CoBank and the Company may agree to: (A) inspect or examine the Company’s
properties, books and records; (B) make copies of the Company’s books and
records; and (C) discuss the Company’s affairs, finances and accounts with its
officers, employees and independent certified public accountants. Without
limiting the foregoing, the Company will permit CoBank, through an employee of
CoBank or through an independent third party contracted by CoBank, to conduct on
an annual basis a review of the collateral covered by the Security Agreement.
The Company further agrees to pay to CoBank a collateral inspection fee
designated by CoBank and reimburse CoBank all reasonable costs and expenses
incurred by CoBank in connection with such collateral inspection reviews
performed by CoBank employees or its agents.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


CoBANK, ACB
 
SOUTH DAKOTA SOYBEAN PROCESSORS,
     
LLC
         
By:
/s/ Irene Matlin
 
By:
/s/ Rodney Christianson
         
Title: 
Assistant Corporate Secretary
 
Title: 
CEO

 

 
3

--------------------------------------------------------------------------------

 

EXHIBIT A
 

SEASONAL BORROWING BASE REPORT
CoBank, ACS
 

Name of Borrower
 
City, State:
 
Date of Period
South Dakota Soybean Process, LLC
(18462590)
  
Volga, South Dakota
  
 

 


--------------------------------------------------------------------------------

PART A—ELIGIBLE RECEIVABLES


For purposes hereof, ELIGIBLE RECEIVABLES shall mean rights to payment for goods
sold and delivered or for services rendered which: (a) are not subject to any
dispute, set-off, or counterclaim; (b) are not owing by an account debtor that
is subject to a bankruptcy, reorganization, receivership or like proceeding; (c)
are not subject to a lien in favor of any third party, other than liens
authorized by CoBank in writing which are subordinate to CoBank’s lien; (d) are
not owing by an account debtor that is owned or controlled by the borrower; (e)
are not accounts due more than 30 days from invoice date; (f) are not accounts
with balances past due more than 30 days; (g) are not deemed ineligible by
CoBank.  For purposes thereof, CONTRACT RECEIVABLES shall mean all Accrued Gains
& Losses on Open Purchase and  Sale Contracts for grain which (a) are not in
dispute, (b) are legally enforceable, and (c) are not subject to a lien except
in favor of CoBank.
 


   
 
     
ADVANCE
     
ALLOWABLE
     
AMOUNT
     
RATE
     
ADVANCE
                         
Trade Receivables 0 – 30 days
  $ -  
X
    85 %
=
  $ -  
Trade Receivables 31 – 60 Days
  $ -  
X
    50 %
=
  $ -  
Trade Receivables 61 Days and Over
  $ -  
X
    0 %
=
  $ -  
Other Receivables
  $ -  
X
    0 %
=
  $ -  
Net Liquidated Value of Brokerage Accounts
  $ -  
X
    90 %
=
  $ -                                
Net Contract Receivables for Old Crop Beans*
  $ -  
X
    80 %
=
  $ -  
Net Contract Receivables for New Crop Beans*
  $ -  
X
    70 %
=
  $ -  
Subtotal-Net Contract Receivables for Beans
  $ -            
=
  $ -  
* Old crop ends September 30.  Net Contract
                           
Receivables are Accrued Gains & Losses on
                           
Open Purchase & Sale Contracts
                                                         
TOTAL PART A
  $ -            
=
  $ -  

 

--------------------------------------------------------------------------------

PART B—ELIGIBLE INVENTORY


For purposes hereof, ELIGIBLE INVENTORY shall mean inventory which: (a) is of a
type shown below; (b) is owned by the borrower and not held by the borrower on
consignment or similar basis; (c) is not subject to a lien except in favor of
CoBank.



                 
ADVANCE
     
ALLOWABLE
 
Types of Eligible Inventory
 
AMOUNT
   
DEDUCTION
     
RATE
     
ADVANCE
                               
Soybeans*
  $ -        
X
    85 %
=
  $ -  
Less: Grain Payables
          $ -  
X
    85 %
=
  $ -                                        
Soybean Meal**
  $ -          
X
    85 %
=
  $ -  
Soybean Oil**
  $ -          
X
    85 %
=
  $ -  
Soybean Hulls**
  $ -          
X
    75 %
=
  $ -  
Other Inventory
  $ -          
X
    0 %
=
  $ -  
TOTAL PART B
  $ -                         $ -  



*Valued at Bid Price FOB Volga, SD
**Valued at Market FOB Volga, SD
  

--------------------------------------------------------------------------------

 PART C—OBLIGATIONS
Less:
 
OBLIGATIONS
 
Book Overdraft (Bank overdraft net of cash available.)
  $ -  
Demand Patron Notes / Deposits
  $ -  
Accts Payable Owed to Suppliers with PMSI Filings
  $ -  
Outstanding Balance of CoBank Loan(s), (as of date of this report): (#RIB051s01)
  $ -  
CoBank Letters of Credit issued (excluding North Western Services Corporation
Letter of Credit)
  $ -  
TOTAL PART C (NET OBLIGATIONS SUMMARY)
  $ -            
*EXCESS/OVERADVANCE (AS OF END OF PERIOD): Total A + B – C
  $ -  

   

--------------------------------------------------------------------------------

 
4

--------------------------------------------------------------------------------

 
 

*IF AN OVERADVANCE IS REPORTED ABOVE, PLEASE CONTACT YOUR RELATIONSHIP MANAGER
IMMEDIATELY WITH: 1) AN UPDATED BORROWING BASE REPORT, AND 2) SPECIFICS OF ALL
PAYMENTS REMITTED SINCE END OF PERIOD (CHECK NUMBERS, WIRE ROUTING NUMBERS,
ETC.).  FUNDS MUST BE REMITTED TO COBANK WITHIN 5 BUSINESS DAY OF MONTH END.

 

I HEREBY CERTIFY THAT THIS INFORMATION IS CORRECT


AUTHORIZED SIGNATURE
 
TITLE
 
DATE
(for Electronic Signature)
       

 

 
5

--------------------------------------------------------------------------------

 
 